Dear John:
You have requested an opinion of this office as to the effect of La. R.S. 47:9004(c).  Specifically you ask whether employees of the corporation are "public employees" as defined in La. R.S. 1102(18); the corporation is an "agency" as defined in La. R.S.42:1102(2); and the provisions of La. R.S. 42:1101 et seq. "Code of Governmental Ethics" apply to the corporation, its employees and its vendors?
La. R.S. 47:9004(c) states:
     The members of the board of directors and all employees of the corporation shall be considered public employees as defined by R.S.  42:1102(18) and the corporation shall be considered an agency as defined by R.S. 42:1102(2).
It is the opinion of this office that in adopting this statute the legislature intended that the "Code of Governmental Ethics" should apply to the Lottery Corporation and the board of directors and employees thereof in the same manner that it applies to state agencies and employees of the state.
If this office can be of further assistance, please do not hesitate to call.
Sincerely
                         RICHARD P. IEYOUB Attorney General
                         BY: NANCY GOODWIN Assistant Attorney General